Case 1:21-cv-00078-TSK-MJA Document1 Filed 05/03/21 Page 1of5 PagelD #: 1

Rev. 3/2014

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

“Emer nee
‘soneeece ae ¥
F000 Bivens v. Six uUNMNown Federal
Be oben acco) Narconcs Agents; 403 U-S-338(1971)

a 96
(Enter your full name, prison number
and address)

Case: 1:21-cv—-01228
Assigned To : Unassigned
Vi Assign. Date : 5/3/2021

Description: TRO/PI (D-DECK)
Warden P. Adams, 2 Mciione.,)

ce ser «

IsP~ ii )
(Enter the full name and address(es),
if know, of the defendant(s) in this
action)

     

      
 
  

" Ansa D. Cress
rr ff,
us, Districe Court | Di Stic Gat

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

Instructions for filing. a Complaint by a Prisoner

 

 

under Bivens V.Sim Anu Cedera.
under Bs S05 V. 3 \3.S- BEBO)

This packet contains one copy of a complaint form and one copy of an application to proceed in forma
pauperis. To start an action, you must file an original and one copy of this complaint form.

Your coniplaint must be clearly handwritten or typewritten and you must sign and declare under penalty
of perjury that the facts are correct. If you need additional space to answer a question, you may use
another blank page.

Your complaint can be brought ii this Court only if one or more of the named defendants is located
within the District of Columbia. Further, you must file a separate for each claim that you have unless
they are related to the same incident or problem. The law requires that you state only facts in your
complaint.

You must supply a certified copy of your prison trust account, pursuant to the provisions of 28 U.S.C.
§1915, effective April 26, 1996. The filing fee is $400.00. If insufficient funds exist in your prison
account at the time of filing your complaint, the court must access, and when funds exist, collect an
initial filing fee equal to 20 percent of the greater of:

(1) the average monthly deposits to your prison account, or
(2) the average monthly balance »f your-prison account for the prior six-month period.
Case 1:21-cv-00078-TSK-MJA Document1 Filed 05/03/21 Page 2 of 5 PagelD #: 2

Thereafter, you are required to make monthly payments of 20% of the preceding month's income. The
ayency having custody over you must forward payments from your account to the clerk of the court each
time the amount in the account exceeds $10.00 until the filing fees are paid.

Therefore, before an assessment can be made regarding your ability to pay, you must submit a certified
copy of your prison account for the prior six-month period.

When this form is completed, mail it and the copy to the Clerk of the United States District Court for the
District of Columbia, 333 Constitution Ave., N.W., Washington, D.C. 20001.

I. SUCCESSIVE CLAIMS

Pursuant to the Prison Litigation Reform Act of 1995, unless a prisoner claims to be in
"imminent danger of serious physical injury," he or she may not file a civil action or pursue a
civil appeal in forma pauperis "if the prisoner has, on three or more occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or they failed to state a
claim upon which relief could be granted."

fl. PREVIOUS LAWSUITS

A. Have you begun other lawsuits in state or federal court dealing with the same or similar
facts involved in this action? Yes( ) No (/)
B. Have you begun other lawsuits in state or federal court relating to your imprisonment?

Yes( ) No’)

C. If your answers to A or B is Yes, describe each lawsuit in the space below. (If there is
more than one lawsuit, describe the additional lawsuits on another piece of paper, using
the same outline.)

 

 

 

 

 

1. Parties to this previous lawsuit.

Plaintiffs:

Defendants:
2. Court (If federal court, please name the district; if state court name the county.)
3. Docket number:

 

4. Name of judge to whom case was assigned:

 
Case 1:21-cv-00078-TSK-MJA Document1 Filed 05/03/21 Page 30f5 PagelD #: 3

II.

Disposition (for example: Was the case dismissed? Was it appealed? Is it still
pending?)

 

 

 

Approximate date of filing lawsuit:

 

 

Approximate date of disposition:

 

 

PLACE OF CONFINEMENT

USP- Hazelton

 

A. Is there a prisoner grievance procedure in this institution? Yes (~) No(€ )
If your answer is Yes, go to Question III B. If your answer is No, skip Questions II], B,
C and D and go to Question III E.

B. Did you present the facts relating to your complaint in the prisoner grievance procedure?

Yes( ) Not’)

G If your answer is Yes to Question III B:

1.

To whom and when did you complain?

 

 

Did you complain in writing? (Furnish copy of the complaint you made, if you
have one.) Yes( ) No( )

What, if any, response did you receive? (Furnish copy of response, if in
writing.)

 

 

What happened as a result of your complaint?

 

 

 

 

D.

E. If there is no prison grievance procedure in the institution, did you complain to prison
authorities? Yes( ) No( )

F, If your answer is Yes to Question III E;
1. To whom and when did you complain?

 

 
Case 1:21-cv-00078-TSK-MJA Document1 Filed 05/03/21 Page 4o0f5 PagelD #: 4

V. STATEMENT OF CLAIM

State here briefly as possible the facts of your case. Describe how each defendant is involved.
Include the names of other persons involved, dates, and places. If you intend to allege a number
of related claims, number and set forth each claim in a separate paragraph. Attach extra sheets, if

 

necessary.
s,As90n arcives of S2-Hozelton 0 tne adn diss oF cosines, 2030-120N18 —
Su Si . port. Ad Tecewe O CHoNnGoe OF
otnes For 33.clOus, nor wins Me Por Ti, ONO Nene or Cleaning Suppl:

har is Score Agcy vals 3 = 1. Due +o ene Darrius 5° soasa

Sex +racFicKer me partis wos narassed on co 3
, xu Oo BATCH’ o:

fuck MimseiG, in reianon Le was sraxed fou PMc ito i x

        
   
   

 

   

 

    
 

Sino Py

Snhod Hne_party-piaced in the SHU wwnerce the
3. ila 16 4h cits OF Novewiber, 2020, rhe Packs wnile o&rer\

Cl 3 { .ist
doesnt ger a Si
VI. RELIEF

410C. ummecliaze +rans Cer +O O. Cacitixu tner Nouse

 
 

   

= Lee Ty iV) 4 ro O ny LX
coil be sate From Further harm, Nomina) Cees in

Contec nn un amoun+ oF $60,606.00, Punitive damanes. Sees —__
ine _rerminarion af emploument For €acn indliwiclord iInvaived in sine CCrS,

    
    

pe CA 7 C

 

 

 

 

 

 

enc. Fees ia tne Gmcumr DES 167,000.00, TNE Sarr Ss 50 5ee A ne Boe
impAlimen a Mo iyerse SusTrem Wines Lorn Sigler (Na Synicy Men ro retwre
_discrimimation ooainsr iamares. The nx iso Seen’ +ne creMoval and disciac
OF the Ero isie Yon rOe induced bh Tj ; ex, eine ween’ in

ienga_ Mari br spenerl ixy his Oresence arc oo je PA une Fensonople
“Me. Total aMount in moneraru damages 1544, 000.40.
Signed this_IGtin_ day of April , gO]

1
a
5 aot Mustafa Beezu Bei

 

 

(Signature Of Plaintiff)

I declare under penalty of perjury that the foregoing is true and correct.

 

Nori, iG, 20a) weno GS
(Date) (Signature of Plaintiff)

n:\Forms\42 USC 1983
Case 1:21-cv-00078-TSK-MJA Document1 Filed 05/03/21 Page 5of5 PagelD#: 5

Starementr OF Ciaim— cons+inved

4-Upon seeinoy MBEAN case manoger sages iv was

Srated to the party nor +e ASK him For SHIT, him Dein

the liaision berween tne Party, awd ne anuasiiaielht: wi ne
administration i+ +tnen deprives +ne Party @CCess +0 +he

cCommeni*+xy or adminisrratrion. 5. Upon +ne Parr CECEDANIEY eogt
Mail At USP~RaAze;ron yr iS +0 be noted oF its Extreme delay ,dce
‘+O ‘the ports tego Mai Aor CaS, +reosted as \eog Mant and insread
iS being, +reored as Tequiar Mmaii whereas USP-Hazelron empiouges

as opened and made copus oF the partys \eqpn Moai PTioOT +o tne
party recei wag ser \eop\ MA, Winch Nos caused +he parry tne Foire
+o Pecans 0 Matter on appeal, and when receiviv tne leac\ mai
it is stomped “Does not meet 8.0.7. Criteria oF Special Mail Hondhing,

a Poticns +nat is +o be enforced bu ¥ne warden P Adams.
